—Appeal from a judgment of the County Court of Schenectady County (Feldstein, J.), rendered November 19, 1992, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Defendant challenges the factual sufficiency of his plea allocution, an argument he failed to preserve by moving to either vacate or withdraw his plea. Further, at the time he pleaded guilty, defendant also waived his right to appeal, a waiver the record reveals to have been knowing and voluntary. In any event, there is no merit to defendant’s claim that his plea allocution was deficient. Also, defendant’s contention that his negotiated sentence of 4 to 12 years’ imprisonment is harsh and excessive is completely without merit.
Mikoll, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.